IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 98-31155
                         _____________________



GEORGE B BROWN

                                 Petitioner - Appellant

          v.


BURL CAIN, Warden, Louisiana State Penitentiary

                                 Respondent - Appellee

_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                             (97-CV-12)
_________________________________________________________________
                            May 31, 2000

Before KING, Chief Judge, and GARWOOD and DeMOSS, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant appeals from the district court’s

denial of his petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254.    This court granted a certificate of appealability

on the sole issue of whether the evidence was sufficient to

sustain Petitioner-Appellant’s conviction for second-degree

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
murder in Louisiana state court.          For the reasons stated below,

we AFFIRM the district court’s decision.

                I.FACTUAL AND PROCEDURAL HISTORY

     On the evening of May 7, 1987, Brett Fontenot and Randall

Johnson discovered Sheri Lynn Daigle’s (“Daigle”) body partially

submerged in a septic tank some distance behind an abandoned

house at 10443 Siegen Lane.       The police subsequently arrested

Petitioner George B. Brown (“Brown”) for Daigle’s murder.         Brown

was indicted for second-degree murder by an East Baton Rouge

Parish grand jury.        See State v. Brown, 549 So.2d 323, 324 (La.

Ct. App. 1989) (“Brown I”), rev’d by 562 So.2d 868 (La. 1990).

Brown entered a plea of not guilty, and the case went to trial.

See id.

                     A.    Evidence Adduced at Trial

     Because Brown challenges the sufficiency of the evidence, we

summarize it here.

                1.        Acquaintance with the Victim

     Several witnesses testified that they saw Brown talking to

Daigle at the apartment complex at 609 Spanish Town Road in Baton

Rouge, Louisiana at about 5:30 p.m. on May 6, 1987.         Michael

Hood, with whom Daigle had been staying for the past two days,

testified that he asked Daigle if she would get her hibachi grill

so that Hood could barbecue some chicken for dinner.         Daigle

replied in the affirmative.       Hood did not see Daigle leave.      Hood



                                      2
remained in his apartment for the rest of the evening with

friends, but he did not see Daigle again after that conversation.

Hood, whose relationship with Daigle had a sexual aspect, also

testified that he had seen Daigle speaking with Brown the

previous day.    When Hood asked Daigle what Brown had said to her,

she replied that Brown wanted to have sex with her but that she

wanted nothing to do with Brown.1

     Brown and Daigle were also seen by Kimberly Cagle, Brown’s

next door neighbor in the apartments at 605 Spanish Town Road.2

Cagle testified that she had spoken to Brown at their apartment

complex about an hour and a half before she saw him at the 609

Spanish Town Road apartments.   She had asked him at that time how

he was doing, and he replied that he “needed a woman.”   Brown

also told her that he had broken up with his girlfriend.    Brown

seemed restless, but not violent or agitated.

     Deputy Sheriff Derrick M. Foxx testified that he saw Daigle

and Brown at the Prescott Place Apartments, sometime between 5:30

and 6:30 p.m.3   Brown was seated in a parked car in the parking




     1
        This hearsay statement was the basis for the Louisiana
First Circuit Court of Appeal’s decision to overturn Brown’s
conviction in Brown I.
     2
        Brown and Daigle were also seen by Jacqueline Haydel, a
neighbor of Hood’s, around 5:30 p.m.
     3
        Until May 4, Daigle had been living at this apartment
complex with Paul Beatty.

                                  3
lot of the apartment complex.4       He moved his car because he was

blocking Foxx’s parking space, and he told Foxx that he was

waiting for Daigle.       Foxx then saw Daigle descending a stairwell,

carrying a hibachi grill.       She was wearing a red tank top and

blue jeans.       Daigle put the grill in the back seat of Brown’s

car, and then got in the front seat.         According to Foxx, she did

not seem frightened, and Brown seemed neither nervous nor

evasive.       Foxx watched them drive out of the parking lot.

        Vince Fender and Robin Holt, who were acquainted with both

Daigle and Brown, saw Brown and Daigle driving just before 7

p.m.5       Daigle did not appear frightened, and in fact waved at

Fender and Holt, who were sitting with some other friends on

Holt’s porch, as the car passed.         They did not see Brown drive

back along the same road, or see Daigle again after that.

                   2.   Familiarity with the Crime Scene

        Roy Skiba testified that he had previously resided at 10443

Siegen Lane (“Siegen Lane house”) with his sister, Dawn Harding,

their mother, and another brother.         He stated that the house was

not visible from Siegen Lane.       He also said that Brown had been

romantically involved with Harding during the time that he lived



        4
        Foxx stated that Brown was driving a Ford Grand Torino,
but identified the car in the state’s exhibits, Brown’s 1974
Mercury Montego, as the car he had seen Brown driving on May 6.
        5
        Fender testified that the car was driving in the opposite
direction from Brown’s apartment complex.

                                     4
at the Siegen Lane house.6   During that time, Brown visited

Harding at the house every few days.       Brown generally stayed at

the house for a few hours at a time or overnight.       Brown stopped

coming to the house when he and Harding moved into an apartment

together.   Skiba also testified that Brown knew where the septic

tanks were located at the Siegen Lane house, and had actually

once attempted to fix a clogged line.

     Laura Cramer, who stated that she had an “on-again, off-

again relationship” with Brown, testified that she had both

dropped Brown off and picked him up at the Siegen Lane house

around August or September 1986.       Brown had also once given

Cramer’s father directions to the Siegen Lane house.

                  3.   Presence at the Crime Scene

     Elgin Campbell testified that he saw a car driving away from

the Siegen Lane house in the early morning hours of May 7.

Campbell, who lives across the street from the Siegen Lane house,

was standing at the end of his driveway.       It was not yet light

outside, and the car’s headlights were off.       However, he could

distinguish the general outline of the car, which had a long hood

and distinctive trunk.   Campbell, who was familiar with cars,

identified the car as a 1977 or 1978 model, and as either a

Cougar or a Montego.   He noticed that the car was loud, and

     6
        Skiba was uncertain about when the relationship occurred,
but he stated that Brown’s visits took place some time after
January 1986. Brown was apparently incarcerated in Texas until
the summer of 1986, however.

                                   5
surmised that the noise was caused by a faulty muffler or exhaust

system.

     Once Brown’s car had been taken to the police crime lab,

Campbell identified it as the car he had seen on the morning of

May 7 at Siegen Lane.   Campbell also examined the underside of

the car muffler, and concluded that it had a “bad” exhaust

system.   However, Campbell never heard the car run, and thus

could not compare the sound of Brown’s car to that of the car he

had seen in Siegen Lane.

                        4.    Physical Evidence

     The individuals who discovered Daigle’s body, Fontenot and

Johnson, testified that they were looking for redwood planks on

the evening of May 7.   On Fontenot’s suggestion, they ventured

onto the land surrounding the abandoned Siegen Lane house, which

is heavily wooded and surrounded by a tall wooden fence.     They

noticed a trail through the overgrown weeds behind the house.

When they proceeded along this trail, they came upon a pool of

fresh-looking liquid blood about eight to twelve inches in

diameter.   The trail led to three septic tanks.    Fontenot noticed

that the lid of the middle septic tank was ajar.     When he removed

the lid, he observed Daigle’s feet protruding from the water

inside the septic tank.      Fontenot and Johnson left the area, went

to a nearby fire station, and called for help.7

     7
        The East Baton Rouge Sheriff’s Department undertook the
investigation.

                                    6
     Deputy Sheriff Randy Walker testified that he answered the

call, and accompanied Johnson and Fontenot to the crime scene.

He stated that the trail that led to the septic tanks appeared to

have had something dragged along it, and looked fresh.      The

ground was damp, and the puddle of blood was liquid and darker in

the center.8   Deputy Walker noticed a fresh tire track on the

gravel road that led from the Siegen Lane house to the main road,

which resembled a car tire rather than a truck tire, and roped

the area off with evidence tape.       He also noticed several items

of clothing, including a pair of blue men’s shorts, and two bath

towels.   Deputy John Maranto testified that he and other deputies

took photographs of the crime scene, made a cast of the tire

track, and collected the clothes and towels.      Other deputies

testified that a hibachi grill was found in the weeds, some

distance from the septic tanks, on May 11.      The hibachi was later

identified as the grill owned by Paul Beatty and taken from

Beatty’s apartment by Daigle on the evening of May 6.

     Lt. Randy Keller testified that he and Chuck Smith, the

deputy coroner, extracted Daigle’s body from the septic tank.

Smith estimated that the water in the septic tank was about 70

degrees, and that the body had stiffened.      The body was clad in a

red tank top and blue jeans, but the blue jeans were unzipped and

pulled down to expose the pubic area.      Lt. Keller found two

     8
        Lt. Randy Keller and Deputy Coroner Chuck Smith confirmed
this description of the trail and the blood.

                                   7
pieces of paper in the left front pocket of Daigle’s jeans.       A

phone number was written on one of the pieces of paper.       He and

the other detectives then left the crime scene to begin their

investigation.

     Dr. Alfredo Suarez, the coroner, testified regarding the

results of the autopsy he performed on Daigle’s body.       Suarez

testified that the cause of death was inhalation of septic tank

fluid.   He found eight lacerations on the top of the head, which

corresponded to multiple skull fractures and bleeding sufficient

to have caused death.   Suarez stated that the wounds would have

bled profusely, but would not have gushed or spurted blood.       He

found another laceration and multiple contusions on Daigle’s

chin, which appeared to have been caused by a blunt instrument

about the size of a fist.   Suarez conceded, however, that the

injuries to Daigle’s chin could have occurred when she was placed

head-first in the septic tank.     Suarez examined the contents of

Daigle’s stomach, and detected only 30 cc’s or so of an

unidentifiable brownish liquid.9       Smith, assisting Suarez, later

removed several small metal glitter-like flakes from Daigle’s

head wounds.

     Based on photographs showing the degree of rigor mortis at

the time the body was found, Suarez estimated that Daigle had

died between six and twenty-four hours, but probably closer to

     9
        Suarez stated that it generally takes about 30 minutes
for liquid to be completely absorbed by the stomach.

                                   8
twenty-four hours, prior to her body being found.   He also stated

that the skin on Daigle’s hands was wrinkled from having been in

the septic tank fluid for some period of time.   Finally,

regarding the puddle of blood found at the crime scene, Suarez

testified that blood would probably appear fresh if it lay in a

humid, moist area, even if it had been there for some time.

     Charles Guarino, a forensic serologist, testified that he

tested a vaginal swab taken from Daigle’s body, but detected no

seminal fluid.   Guarino also checked for blood, tissue, or fibers

under Daigle’s nails but found none that incriminated Brown.

Guarino later tested the interior of Brown’s car, as well as the

clothes and tools found in the trunk, for blood and semen stains

but found neither.   A stain on the passenger’s seat, said by

Scott Fisher, Brown’s roommate, to have been liquid on the night

of May 6, was not found to consist of either blood or semen.     No

weapon consistent with Daigle’s head wounds was found in the car.

Furthermore, Guarino specifically searched the interior of the

car for metal flakes similar to those found in Daigle’s head

wounds, but found none.

      Guarino also testified that he tested some articles of

clothing taken from Brown’s apartment.   There was a bloodstain on

one of Brown’s T-shirts, but the stain was so faded that a blood

type could not be ascertained.   The towels and clothing taken

from the crime scene were also tested, but were neither

identified as Brown’s nor found to contain blood or semen stains.

                                 9
Furthermore, no blood, tissue, or fingerprints were detected on

the hibachi.

     In addition, Jim Churchman, a Louisiana State Police Crime

Laboratory forensic scientist, testified that one tire on Brown’s

car was virtually identical to the tire that left the track at

the crime scene.   He compared the tires on Brown’s car to the

cast of the track left at the Siegen Lane house.      He found that

the tread design of the back left tire was identical to the tire

that made the cast.   The tire was almost worn out, as was the

tire that made the cast.     Churchman found no technical difference

between the general size, shape, and pattern of the tire that

made the cast and the left rear tire.      However, he could not find

the exact segment of Brown’s tire that made the track shown in

the cast.

                        5.   Brown’s Demeanor

     Lt. Keller testified that he and the other detectives went

to Brown’s apartment looking for Brown during the early morning

hours of May 8.    Brown’s roommate, Scott Fisher, denied knowing

Brown, and the detectives left.10      They returned some time later,

and informed Fisher that they were investigating the homicide of

Sheri Lynn Daigle.    When they left for a second time, Fisher told

Brown what the detectives had said.      Fisher testified that he and


     10
        Fisher testified that he panicked because he had just
returned from a bar where he had purchased cocaine. He had
borrowed Brown’s car to make the purchase.

                                  10
Brown panicked, and that Brown began acting “like a caged

animal.”    Brown explained that he had had trouble with a female

probation officer.    The officers knocked a third time, and asked

Fisher to come outside and identify Brown’s car.    When Fisher

returned to the apartment, his bedroom window was open and Brown

was not in the apartment.

     Lt. Keller also testified that, at about 10:30 p.m. on May

8, Brown went voluntarily to the Sheriff Department’s detective

bureau.    After being advised of his rights, Brown made an oral

statement.11    Lt. Keller testified that Brown made a series of

false statements in the course of the questioning that ensued.

First, Brown stated that Michael Hood and Daigle had argued, and

thus that Hood, not Brown, must have killed her.    Brown admitted

that he had taken Daigle to collect the hibachi grill, and said

that he and Daigle went back to Brown’s apartment after the grill

was retrieved.    Brown said that Hood was waiting outside Brown’s

apartment, that the three of them went inside, and that Hood and

Daigle subsequently argued about whether Hood was the father of

Daigle’s child before Hood and Daigle left together in Brown’s

car.12    When Lt. Keller informed Brown that Hood had been

     11
        Brown was arrested for Texas parole violations at 7 a.m.
on May 9. He remained in custody, and subsequently made a taped
statement on May 11. At the conclusion of his taped statement,
he was arrested for Daigle’s murder.
     12
        Lt. Keller brought Hood into the detective bureau to
confront Brown during the early morning of May 9. Upon seeing
Hood, Brown jumped up and asked why Hood had killed Daigle.

                                  11
incarcerated at the time the child was conceived, Brown changed

his story to indicate that the argument “might have been” about

the paternity of Daigle’s child.     In Brown’s later taped

statement, he claimed that he knew that Hood could not have been

the father of Daigle’s child, and instead maintained that the

argument between Hood and Daigle concerned Hood’s wanting the

baby.

      Next, Brown denied that he was familiar with the Siegen Lane

house.   Lt. Keller stated that he asked Brown about the Siegen

Lane house during the initial interrogation on the evening of May

8.   He told Brown that the body had been discovered at 10443

Siegen Lane Road, at an abandoned house set back from the main

road by a gravel and dirt road, in a culvert located in a heavily

weeded area behind the house.   He then asked if Brown was

familiar with the location where the body had been found.     Brown

stated that he knew about the location from having seen it on the

news, but completely denied that he personally knew the house or

was familiar with the area.   On May 11, Brown was shown

photographs of the Siegen Lane house and its environs.     However,

Brown continued to deny that he had ever seen the location

depicted in each specific photograph.     He eventually admitted

that he knew Dawn Harding, and that he had visited the Siegen

Lane house with Laura Cramer while they were dating.


Hood, with equal vehemence, denied having done so and called
Brown a liar.

                                12
     Lt. Keller also testified that Brown’s demeanor changed when

he was confronted with evidence that Brown had been at the Siegen

Lane house.    On May 11, during Brown’s taped statement, Lt.

Keller showed Brown photographs of the Siegen Lane house.    Brown

became extremely agitated.    He began shaking, and his eyes began

tearing up.    On cross-examination, Lt. Keller conceded that he

had taken a more hostile tone with Brown at this point in the

interview because he thought Brown was lying to him.

     Laura Cramer also testified that Brown called her and tried

to prevent her from telling the police that he was familiar with

the Siegen Lane house.    On the morning of May 9, Brown called

Cramer and asked her if she had heard about Daigle’s murder.

When she said that she had, he asked her not to tell anyone that

she had been at the crime scene or knew where it was.    Brown

called Cramer again later that day, and said that he hoped she

would not “f” him over.    During the days that followed, Brown

called her repeatedly, both at work and at home, until Cramer

changed her home phone number.

                             6.   Alibi

        Fisher testified as to Brown’s whereabouts between 9 p.m.

and 7 a.m. on May 6.    Brown and Daigle came into the Capital

Grocery Store (where Fisher worked) around 5:30 or 6 p.m.    Fisher

next saw Brown at about 9:05 p.m., when Fisher came home from

work.    Fisher and Brown went to play pool at about 10 p.m., and



                                  13
did not return to the apartment until 12:30 or 1 a.m.        Fisher did

not hear Brown leave the apartment between 1 a.m. and 7 a.m. the

next morning.    At 7:30 a.m., Brown telephoned his employer,

Salvador Saia.    Saia returned the call at around 8 a.m.      Brown

went to work, where he remained all day.13

                           B.   Procedural History

       On the basis of the evidence described above, Brown was

convicted of second-degree murder.        See Brown I, 594 So.2d at

324.    He was sentenced to the mandatory term of life imprisonment

at hard labor without benefit of probation, parole, or suspension

of sentence.     See id.   Brown appealed his sentence, enumerating

thirteen assignments of error (but abandoning five).         See id.

The Louisiana First Circuit Court of Appeal found that the trial

court had committed reversible error by admitting a hearsay

statement by Michael Hood.       Without the statement, the court

ruled, “the state’s case for the otherwise apparently motiveless

killing of the victim depended entirely upon inferences from the

trier of fact from circumstantial evidence.”         Id. at 326.   The

Court of Appeal reversed Brown’s conviction and sentence, and

remanded the case to the trial court.        See id.



       13
        At trial, Brown unsuccessfully tried to introduce
hearsay evidence indicating that a young girl, Jamie Gary, had
seen Daigle on the afternoon of May 7. The State was unable to
locate Jamie Gary, and the police, who had interviewed her, were
convinced that she was confused and had actually seen Daigle on
the afternoon of May 6.

                                     14
     The Louisiana Supreme Court reversed the Court of Appeal’s

decision, reinstated Brown’s conviction and sentence, and

remanded the case to the Court of Appeal for consideration of the

remaining assignments of error.     See State v. Brown, 562 So.2d

868 (La. 1990) (“Brown II”).     On remand, the Court of Appeal

determined that the remaining assignments of error, including a

sufficiency of the evidence claim, lacked merit, and affirmed the

conviction and sentence.    See State v. Brown, 594 So.2d 372 (La.

Ct. App. 1991) (“Brown III”).     One court of appeals judge

dissented, finding that the evidence was insufficient to sustain

the verdict.   See Brown III, 594 So.2d at 393-97.    Brown applied

for review in the Louisiana Supreme Court, which was denied.        See

State v. Brown, 596 So.2d 552 (La. 1992) (“Brown IV”).

     On January 6, 1997, Brown timely filed a petition for a writ

of habeas corpus in the United States District Court for the

Middle District of Louisiana under 28 U.S.C. § 2254.     In his

petiton, he raised four issues, including sufficiency of the

evidence.   Adopting the magistrate judge’s report and

recommendation over Brown’s written objections, the district

court entered a judgment dismissing Brown’s petition.     On June 2,

1999, this court granted Brown a certificate of appealability on

the issue of the sufficiency of the evidence.    This appeal

ensued.



                           II.   DISCUSSION

                                  15
     Brown argues that (1) the prosecution failed to prove a time

of death or produce a weapon, (2) the evidence that his car was

present at the crime scene was inconclusive, (3) there was

evidence that he was in his apartment at the time his car was

allegedly seen at the crime scene, (4) Brett Fontenot was equally

familiar with the Siegen Lane house and acted suspiciously, (5)

his agitation during the taped statement could be explained by

Lt. Keller’s hostile interrogative style, and (6) evidence that

he asked Laura Cramer to conceal his familiarity with the Siegen

Lane location is insufficient to support an inference of guilt.

Thus, Brown contends, the Court of Appeal unreasonably applied

the Jackson standard in determining that the evidence adduced at

his trial was sufficient to sustain the jury’s verdict of second-

degree murder.   We disagree.

                      A.    Standard of Review

     Brown’s petition for habeas review was filed after April 24,

1996, the effective date of the Antiterrorism and Effective Death

Penalty Act (“AEDPA”).     Consequently, the AEDPA governs our

review of his petition.     See Lindh v. Murphy, 521 U.S. 320, 336

(1997).

     As an initial matter, the AEDPA requires that a state court

have adjudicated the claim on the merits.     See 28 U.S.C.

§ 2254(d).   Here, after the Louisiana Supreme Court remanded the

appeal to the Louisiana Court of Appeal in Brown II, the latter

court determined that the evidence was sufficient to sustain

                                  16
Brown’s conviction.    See Brown III, 594 So.2d at 384-87.   The

Court of Appeal’s decision on direct appeal constitutes an

“adjudication on the merits.”    See Jackson v. State, 112 F.3d

823, 824-25 (5th Cir.), cert. denied, 522 U.S. 1119 (1998).

     Under the AEDPA’s statutory scheme, we review pure questions

of law and mixed questions of law and fact under    § 2254(d)(1),

and questions of fact under § 2254(d)(2).    See § 2254(d).14   This

court has applied § 2254(d)(1) when reviewing the constitutional

sufficiency of the evidence supporting a state court’s ruling.

See Hughes v. Johnson, 191 F.3d 607, 620, 621 (5th Cir.), cert.

denied, 120 S.Ct. 1003 (2000).

     Our review of a state-court decision under § 2254(d)(1) is

extremely limited.    We are bound to uphold such a decision unless

we find that it was “contrary to, or involved an unreasonable

application of, established Federal law, as determined by the

Supreme Court of the United States.”   28 U.S.C. § 2254(d)(1).     A

decision is contrary to clearly established Federal law if the

state court (1) “arrives at a conclusion opposite to that reached

by [the Supreme] Court on a question of law;” or (2) “confronts

facts that are materially indistinguishable from a relevant

Supreme Court precedent and arrives at [an opposite result].”

Williams v. Taylor, 2000 WL 385369, at *23 (U.S.).    A decision

     14
        Factual findings are presumed to be correct unless the
petitioner shows by clear and convincing evidence that they were
unreasonably determined “in light of the evidence presented in
the State court proceeding.” 28 U.S.C. § 2254(d)(2).

                                 17
involves an unreasonable application of clearly established

Federal law if the state court (1) “identifies the the correct

governing legal rule from [the Supreme] Court’s cases but

unreasonably applies it to the facts of the particular state

prisoner’s case;” or (2) “either unreasonably extends a legal

principle from our precedent to a new context . . . or

unreasonably refuses to extend that principle to a new context

where it should apply.”   Id. at *25 (citation omitted).

Furthermore, a federal court may not issue a habeas writ “simply

because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal

law erroneously or incorrectly.”       Id. at *27.

     Here, Brown seeks to apply the clearly established Jackson

v. Virginia standard for determining the constitutional

sufficiency of the evidence on federal habeas review.      See

Jackson v. Virginia, 443 U.S. 307 (1979).      The Court of Appeal

specifically applied this standard in reviewing Brown’s

sufficiency claim in Brown III.     See Brown III, 594 So.2d at 384.

Thus, the question before us is whether its application of the

Jackson v. Virginia standard was objectively unreasonable.       See

Williams, 2000 WL 385369, at *24.

                           B.   Analysis

     The inquiry under Jackson is whether, “after viewing the

evidence in the light most favorable to the prosecution, any



                                  18
rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.”      Jackson v. Virginia, 443

U.S. 307, 319 (1979).   Furthermore, under Jackson, “a federal

habeas corpus court faced with a record of historical facts that

supports conflicting inferences must presume . . . that the trier

of fact resolved any such conflicts in favor of the prosecution,

and must defer to that resolution.”     Id. at 326.    This standard

is applied with “explicit reference to the substantive elements

of the criminal offense as defined by state law.”       Id. at 324

n.16.

     At the time of Brown’s 1989 conviction, Louisiana state law

defined second-degree murder as, in relevant part:

     the killing of a human being:

     (1)   When the offender has a specific intent to kill or
           to inflict great bodily harm . . . .

LA. REV. STAT. ANN. 14:30.1 (West 1987).   Furthermore, Louisiana

statutory and common law permitted specific intent to kill or

inflict great bodily harm to be inferred from the circumstances

of the attack and the actions of the defendant.       See LA. REV.

STAT. ANN. § 15:445 (repealed 1989); State v. Carney, 319 So.2d

400, 402 (La. 1975) (“[T]he numerous stab wounds furnished

adequate evidence of the requisite ‘specific intent to kill or

inflict great bodily harm . . . .’”).

     In Brown III, the Louisiana Court of Appeal stated that the

prosecution had “proved beyond a reasonable doubt that Sheri Lynn


                                 19
Daigle was the victim of a (second degree) murder.     Thus, the

question before us is . . . whether or not the evidence was

legally sufficient to prove [Brown’s] identity as the perpetrator

of this crime.”    See Brown III, 594 So.2d at 384.   To answer this

question, the Court of Appeal recited the “evidence introduced at

trial and the various inferences which may reasonably be drawn

from that evidence . . . .”     Id. at 385.

     We summarize the evidence enumerated by the Court of Appeal,

see id. at 385-87, as follows:    Michael Hood reported that Daigle

told him that Brown was sexually interested in her, but that she

was not interested in Brown.    Kimberly Cagle stated that Brown

told her he “needed a woman.”    On the evening of May 7, witnesses

saw Daigle and Brown together at the 609 Spanish Town Road

apartments, at the Prescott Place apartments retrieving the

hibachi grill, and driving away from the Prescott Place

apartments, but no one saw Daigle alive after she was seen with

Brown.    The hibachi was found at the crime scene.   Daigle was

seen wearing the same clothes her body was found in.     Daigle’s

jeans were unzipped and pulled down, but no seminal fluid was

detected in a vaginal swab taken from her body.    Daigle’s chin

was lacerated, which could have been caused either by a blow with

a blunt instrument or by placing Daigle’s body in the septic

tank.    The coroner estimated that Daigle died somewhere between 7

p.m. on May 6 and 1 p.m. on May 7.



                                  20
      Elgin Campbell saw a car resembling Brown’s coming out of

the driveway at 10443 Siegen Lane at about daybreak on May 7.

The car had a noisy exhaust system, and Campbell saw that Brown’s

car had a “bad” exhaust system when he inspected the underside of

the car at the police lab.   The police expert found that the

tires on Brown’s car had the same tread design as the cast from

the crime scene.   The abandoned Siegen Lane house was extremely

secluded and set back from the road so as to be barely visible.

The area behind the house was overgrown, and the trail to the

septic tanks was freshly made and direct.   Brown knew the Siegen

Lane house and the location of the septic tanks.    Brown lied

about his knowledge of the Siegen Lane house, and made efforts to

conceal this knowledge by calling Laura Cramer.    Brown began

shaking and his eyes “teared up” when Lt. Keller confronted him

with the fact that he had lied about his familiarity with the

Siegen Lane house.

     The Court of Appeal stated that, from this evidence, a

reasonable inference could be drawn that (1) “someone may have

had sex or attempted to have sex” with Daigle, id. at 386; (2)

the pathway to the septic tanks where Daigle’s body was found

“had been formed by the individual who had placed the victim’s

body in the septic tank and that that person had prior knowledge

of the location of the septic tanks,” id. at 386-87; and (3) that

Brown had a guilty mind, see id. at 387.    The Court of Appeal

concluded that “[v]iewing all of the evidence introduced in this

                                21
case, both direct and circumstantial, in the light most favorable

to the state, we find that any rational trier of fact could have

concluded beyond a reasonable doubt . . . that [Brown] committed

the second degree murder of Sheri Lynn Daigle.”     Id. at 387.

      Based on our careful consideration of the Brown III

decision and our review of the record, we cannot say that the

Court of Appeal’s application of the Jackson standard was

objectively unreasonable.   The Court of Appeal applied this

standard with reference to the substantive elements of second-

degree murder as defined under Louisiana law.     The court

considered all of the evidence in the record, as indicated by the

facts enumerated in its opinion.     Furthermore, since the court

also concluded that guilt was proven to the exclusion of all

reasonable hypotheses of innocence, it appears that the court

assumed, in accordance with Jackson’s mandate, that the jury

resolved all conflicts in the evidence in favor of the

prosecution.   Brown has not demonstrated that this application of

Jackson is either arbitrary or contrary to Supreme Court

precedent.   Furthermore, our prior decisions require us to accord

great deference to the determination resulting from the Louisiana

Court of Appeal’s thorough consideration of the evidence.      See

Callins v. Collins, 998 F.2d 269, 276 (5th Cir. 1993).

Consequently, we decline to rule the Court of Appeal’s

determination that the evidence was sufficient such as to merit

issuance of the writ.

                                22
                        III.   CONCLUSION

     For the foregoing reasons, we AFFIRM the judgment of the

district court.




                                23